In an action on two promissory notes, commenced by service of a summons and a notice of motion for summary judgment in lieu of a complaint, plaintiff appeals from an order of the Supreme Court, Rockland County, dated June 8, 1976, which denied the motion and directed him to serve a formal complaint. Order affirmed, with $50 costs and disbursements. Plaintiffs time to serve his complaint is extended until 20 days after entry of the order to be made hereon. The affidavits and exhibits submitted by the parties raised the following three factual issues: first, whether defendants Paul Kling and Anthony Pavlides are individually liable on the notes, as their signatures were followed by their representative titles of "VP” and "Sec” (see Hellawell v Busch & Son, 248 App Div 737); second, the manner in which interest is to be determined, since the notes made no provision for interest; and third, whether defendant White House Fur Salon, Ltd., is liable (the name of that entity does not appear on the notes). Accordingly, Special Term properly denied plaintiffs motion. Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.